Citation Nr: 1534160	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  09-12 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities.  

2.  Entitlement to an evaluation in excess of 30 percent for nephropathy with hypertension.

3.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus.

4.  Entitlement to an evaluation in excess of 20 percent for left lower extremity diabetic neuropathy.

5.  Entitlement to an evaluation in excess of 10 percent for right lower extremity diabetic neuropathy.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of May 2008.  In a decision dated in February 2011, the Board, in pertinent part, denied the appeal as to the issue of service connection for peripheral neuropathy of the upper extremities.  The Veteran then appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a November 2011 joint motion for remand (JMR), the parties (the Veteran and the VA Secretary) requested that the Board decision be vacated and remanded; a December 2011 Court order granted the JMR.  The Board subsequently remanded the appeal in March 2013, and in a decision dated in April 2014, the Board denied the appeal.  The Veteran again appealed to the Court, and, pursuant to a March 2015 JMR, the April 2014 Board decision was vacated and remanded. 

The remaining issues on the title page of this decision were denied by the RO in a February 2014 rating decision, and a notice of disagreement was received in April 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the March 2015 JMR, the parties agreed that the Board had erred in failing to adequately explain whether an April 2013 VA examination report substantially complied with the Board's March 2013 remand instructions.  In particular, the examination did not address whether the service-connected peripheral neuropathy of the lower extremities aggravated the peripheral neuropathy of the upper extremities.  

The Board notes that the neurological manifestations in the Veteran's extremities have been found to be of multifactorial etiologies.  In the lower extremities, according to a VA examination in September 2012, the symptoms of upper thigh dysthesia were found to be unrelated to service-connected diabetes mellitus, while the sensory loss from the knees down was felt to be consistent with diabetic neuropathy.  In the upper extremities, the examiner said that the Veteran did not have diabetic neuropathy.  Accordingly, based on that examination, service connection for diabetic neuropathy of the lower extremities was granted, while service connection for neuropathy of the upper extremities remained denied.  

Subsequently, in April 2013, the VA examiner stated that the Veteran had a Vitamin B12 deficiency in the upper extremities, which led to neurological lesions (myelopathy), as well as radiculopathy of the upper extremities secondary to cervical stenosis, as diagnosed by electromyogram (EMG) in November 2004.  According to the examiner, the cervical radiculopathy resulted in neurological manifestations in his hands.  In February 2014, an additional VA examination was performed, which was not of record at the time of the April 2014 Board decision.  This examination also resulted in a conclusion that the Veteran did not have diabetic neuropathy of the upper extremities.  

In the JMR, it was noted that the parties lacked the competence to determine whether service-connected lower extremity neuropathy could cause or aggravate the upper extremity neuropathy, and this was not addressed in the April 2013 VA examination.  Likewise, the February 2014 VA examination did not address this matter.  Given the March 2015 JMR, the Board finds that the Veteran must be afforded an examination to determine whether the service-connected diabetic neuropathy of the lower extremities caused or aggravated any neuropathy of the upper extremities.  

Additionally, as noted above, the claims file reveals that the Veteran has submitted a timely notice of disagreement with a February 2014 rating decision.  Where a notice of disagreement has been filed with regard to an issue, and no statement of the case has been issued, the Board must remand the issue to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran with an appropriate statement of the case addressing the issues of entitlement to higher ratings for nephropathy with hypertension; diabetes mellitus; and diabetic neuropathy of the right and left lower extremities; and to a TDIU rating.  The Veteran must be informed of his appeal rights and of the actions necessary to perfect an appeal on the issues, which should only be returned to the Board if the appeal is perfected by the submission of a timely substantive appeal.

2.  Pursuant to the March 2014 JMR, arrange for an appropriate VA examination to determine whether it is at least as likely as not (a 50 percent or higher degree of probability) that any or all of the neuropathy of the Veteran's upper extremities was caused or aggravated (permanently worsened) by service-connected diabetic neuropathy of the lower extremities.  The Veteran's electronic claims file must be made available to the examiner in conjunction with the examination, and an explanation for all conclusions reached must be provided.  

3.  After completing the above, and any other indicated development, the Veteran's claim for service connection for an acquired psychiatric disability, to include PTSD, should be readjudicated based on the entirety of the evidence.  If the claim remains less than a full grant of the benefit sought, the Veteran and his representative should be furnished a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




